Citation Nr: 0628401	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss 
disability.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1961 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.    

In August 2005, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  


REMAND 

In a rating decision in May 1981, the RO denied the claim of 
service connection for hearing loss.  The claim was denied on 
the basis that the evidence of record, including the service 
medical records and a report of VA examination in April 1981, 
did not show hearing loss. After the veteran was notified of 
the adverse determination and of his procedural and appellate 
rights, he did not appeal the denial of service connection 
for hearing loss and the rating decision became final.  38 
U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2006). 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen the claim. 38 U.S.C.A. § 5108.

In October 2001, the veteran applied to reopen the claim of 
service connection for hearing loss disability. 

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

For evidence to be new and material in this matter, it would 
have to tend to show that the veteran has a hearing loss 
disability, the lack of which was the basis for the prior 
denial of the claim. 

The additional evidence consists of VA records, which 
disclose that in June 2001 the veteran complained of 
difficulty understanding speech.  Audiometric testing 
revealed mild, high frequency, sensorineural hearing loss in 
the right ear and mild to moderate, high frequency, 
sensorineural hearing loss in the left ear.  The audiometric 
findings are not in the record. 

As the audiometric findings are relevant records, under 
38 C.F.R. § 3.159(c), VA has the duty to assist the veteran, 
who is attempting to reopen a claim, by obtaining the VA 
records.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Obtain the June 2001 audiology 
consultation records, including the 
audiometric test results, and any other 
audiology records since June 2001 from 
the Fargo, North Dakota VA Medical 
Center. 

3. After the above development has been 
completed, adjudicate the new and 
material evidence claim in light of the 
additional evidence.  If the benefit 
sought on appeal is denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





